The appeal for review judgment of conviction without recommendation to mercy of murder in the first degree.
Plaintiff in error presents two questions upon the determination of which he asks for a reversal of the judgment. They are as follows:
"1st. Should an accused person be put on trial for a capital crime when it appears, from a preliminary examination, that there is serious doubt as to his sanity?"
"2nd. Where the accused is tried on a charge of murder in the first degree and the undisputed evidence creates a serious doubt as to his sanity and one of the jurors refuses to convict unless with mercy, can it be said that the State is satisfied with the trial and put him to death?"
I cannot entirely concur in the majority opinion in this case.
The facts in this case present a condition for which we have cited no parallel, nor have I been able to find any case where like factual conditions have existed.
After having pleaded "not guilty," the accused was allowed to withdraw that plea and interpose the plea of "not guilty because of insanity." Thereupon, two learned and experienced physicians were appointed to examine the accused to determine his mental condition. These physicians performed their duty of examining the defendant and appeared in court and there first testified before the Circuit Judge, not in the presence of the jury, and later testified before the jury as to the defendant's mental condition. On completion of the examination before the trial judge, he held the defendant sane. The jury evidently *Page 739 
reached the same conclusion because the verdict was one of guilty of murder in the first degree and was without recommendation to mercy by a majority of the jury.
The rationale of the testimony of the physicians, as I gather it from the record, was definitely that the defendant was not of normal mental condition; that his mind was affected in some degree, but that he knew right from wrong; he knew when he was violating the law and he knew what the result of his unlawful act would be; that he fully realized what was a crime and what was not a crime, but that he was subject to hallucinations under the influence of which he could commit unlawful acts which, although he knew were unlawful and bring the punishment of the law, he, nevertheless, believed himself justified in the commission of the act, because of the influence of the hallucinations.
Except for this, he was above the average in mentality. He had a long criminal record and also a record of having been confined in institutions for mental treatment.
It is not necessary to set out in detail the testimony of the physicians. It is sufficient to say that my conclusion is (from all the testimony) that the defendant was of sufficient mentality to know right from wrong and to realize the consequences of his acts, but that the mental aberrations or hallucinations which he experienced at times, and which he is shown to have experienced at the time of the commission of the crime here under consideration were such that he was not capable of forming a premeditated design for which he was responsible. In other words, that although he could and did plan and design the commission *Page 740 
of the crime, his mental condition made him incapable of being held responsible for the premeditated design.
It appears to me that the defendant was subject to irrestible impulse or moral insanity. We have held, "the irrestible impulse or moral insanity doctrine is not recognized in this State as an excuse for an unlawful act." See Collins v. State,88 Fla. 578, 102 So. 880. While we adhere to this enunciation, my view is that irresistible impulse or moral insanity may be such that the perpetrator of a crime may not be held responsible for the forming of a premeditated design while he is under the influence of such irresistible impulse or mental hallucination.
In Wharton on Law of Homicide (3d Ed. by Browlby) Sec. 539, the author says:
"Under the modern rule on this subject there is not deemed to be any condition intermediate between sanity and insanity which will mitigate crime without excusing it. And where a person committing a homicide was conscious of what he was doing, and capable of distinguishing between right and wrong, and premeditated the commission of the act, he is guilty of murder in the first degree, though he was deranged. Nor can a conviction of a lower degree of crime be had on the theory that the defendant's mind was unsound to a degree rendering him incapable of deliberation, where he knew the nature of the act. And insanity cannot reduce homicide from murder to manslaughter, unless the provocation was such, at least, as would stir the resentment of a reasonable man. Evidence of insanity, however, is admissible in such cases to show the absence of any deliberate or premeditated design. And one who killed another *Page 741 
when his mind was so far impaired as to render him incapable of deliberate, premeditated murder, but was not totally irresponsible by reason of his insanity, should be convicted of murder in the second degree only." Citing the following cases: Sindram v. People, 1 N.Y. Crim. Rep. 448; Sage v. State, 91. Ind. 141; Hempton v. State, 111 Wis. 127; 86 N.W. 596; Youtsey v. United States, 38 C.C.A. 562, 97 Fed. 937; Anderson v. State, 43 Conn. 514, 21 Am. Rep. 669; Cottell v. State, 12 Ohio C.C. 467; Green v. Com. 83 Pa. 75; Jones v. Com., 75 Pa. 403; Pistorious v. Com. 84 Pa. 158; Willis v. Com., 32 Gratt 929; Boren v. State, 32 Tex. Crim Rep. 637; 25 S.W. 775; Contra, Com. v. Hollinger, 190 Pa. 155, 42 A. 548; Com. v. Barner,199 Pa. 335, 49 A. 60; Jarvis v. State, 70 Ark. 613, Appx. 67, S.W. 76.
These cases, while not entirely in point of fact parallel to the case before us, do support the principle which I think should be applied here.
My opinion is that while the defendants should not have been held excusable for the crime which he committed, he could not in this case be held responsible to the extent of being chargeable with the formulation of the premeditated design which resulted in the commission of the crime, and that the verdict and judgment should have been one of murder in the second degree.
On consideration of the entire record, I find no other reversible error. *Page 742